Upon motion of Tufaga, one of the Petitioners, for himself and on behalf of the other Petitioners in the above-entitled cause, moving this Court to enforce the judgment of the Court for that the Respondents herein have not satisfactorily performed the conditions of the Judgment which on their part should have been observed and performed, as set forth in the affidavit of said Tufaga filed herein.
And it appearing to the Court, upon a personal inspection of the premises, that the Respondent herein has not satisfactorily performed the conditions which on his part were to have been performed in that he, the Respondent, or his Agent or Representative have failed to erect a school on the land leased and place a qualified teacher there for the purpose of educating pupils belonging to the Town of Aua within a period of four months from the date of the Judgment (Jan. 29, 1906), within the meaning and intention of said Judgment.
Now therefore, in pursuance of said motion, it is hereby ordered, adjudged and decreed by this Court that the lease *149entered into on the 16th day of May, 1904, between Tufaga and others and the Church of Jesus Christ of Latter Day Saints for the lease of certain land in Aua, to be used for educational and religious purposes, for forty years upon the consideration of Five Dollars ($5.00) a year, be and the same is hereby cancelled, and every condition, term, clause, matter and thing in said lease shall immediately cease and determine, and the land demised in said lease shall thereupon revert to the lessors, who may enter unto and upon the said premises (subject to the time for removal hereinafter stated) and possess and reoccupy the same as in their former estate.
And it is hereby ordered that the Respondent quit the land described in said lease within one week from the date of this order, with authority to remove the structure erected thereon by them within one week from date.
Costs of proceedings assessed at $15.00 to be paid by the Respondent.